Citation Nr: 1021745	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability, to 
include allergic hypersensitivity dermatitis, eczema, and 
chloracne.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
entitlement to service connection for eczema and chloracne.  

In September 2008, the Veteran, his spouse, and his son 
testified at a hearing before the undersigned at the RO.  A 
transcript is of record.  


FINDINGS OF FACT

A current skin disability, to include allergic 
hypersensitivity dermatitis, eczema, and chloracne, had its 
onset in service.  


CONCLUSION OF LAW

A skin disability was incurred in active service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.


Legal Criteria- Service Connection 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 20020); 
38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2009).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  

The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne.  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne 
must be manifest to a degree of 10 percent within one year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2009); 68 Fed. 
Reg. 34,541 (June 10, 2003) amending 38 C.F.R.  
§ 3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The presumption requires 
that the Veteran actually stepped foot on land in Vietnam.  
Haas v. Peake, 525 F.3d 1168 (2009); VAOPGCPREC 27-97.

Diagnostic Code 7829, pertaining to chloracne, provides that 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent warrants a noncompensable (0 percent) 
evaluation.  A rating of 10 percent is warranted for deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck or deep acne other 
than on the face or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7829 (2009).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a skin disability as a 
result of active duty service.  He specifically claims that 
his current skin condition is the result of herbicide 
exposure during active duty service.  He did not serve in 
Vietnam, and his exposure to herbicides has not been 
confirmed.

The Veteran can still establish service connection for a skin 
condition with competent evidence that it was incurred in 
service, was present during other presumptive periods, or by 
submitting medical or scientific evidence that it was in fact 
due to herbicide exposure during service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has been diagnosed with multiple skin conditions.  
In the December 2005 Agent Orange Registry Examination, 
eczema was diagnosed in addition to chloracne.  VA medical 
center (VAMC) treatment records reveal treatment for eczema 
with a topical ointment.  In November 2008, the Veteran's 
private dermatologist stated that the Veteran had been 
treated for bullous/vesicular dermatitis in July 2006 post-
hip replacement surgery and that a skin biopsy taken at that 
time revealed changes consistent with allergic 
hypersensitivity dermatitis.  
During a June 2009 VA skin examination, the Veteran was noted 
with a history of dermatitis without current residuals.  

To show a current disability for purposes of a claim for 
service connection, it is not necessary that the disability 
be present on the most recent examination.  Instead, it need 
only be shown that the disability was present at some point 
since the claim was filed.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Therefore, as include allergic 
hypersensitivity dermatitis, eczema, and chloracne were 
diagnosed during the pendency of this appeal, the Board finds 
that the existence of a current skin condition has been 
established.  

Service treatment records show that the Veteran was treated 
for complaints of swelling and rash on his hands and feet in 
November 1970.  Pruritic papular lesions were noted on his 
hands and feet and he was prescribed Benadryl with no relief.  
The initial assessment was possible dyshydrosis and was later 
changed to acute contact dermatitis versus dyshydrosis versus 
ID reaction (autoeczematization).  By the end of that month 
all of the lesions were dry and he was instructed to continue 
use of the prescribed cream.  Therefore, the second 
requirement for service connection-an in-service disease or 
injury-has been established.  

The remaining question is whether the Veteran's currently 
diagnosed skin condition is connected to the in-service skin 
symptoms.  The Veteran has consistently stated that he first 
experienced his current skin symptoms during service and that 
these symptoms have continued ever since whenever he sustains 
a cut or a sore.  The Veteran's wife stated during the 
September 2008 hearing before the Board that the Veteran has 
had this symptomatology ever since she met him in 1974 and 
the Veteran's son likewise testified that these symptoms have 
continued.  

Blisters and a skin rash are symptoms that a lay person could 
observe.  The Veteran, his wife, and his son are competent to 
report the symptoms they personally observed and experienced 
or were told about.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Therefore, the lay testimony offered is sufficient 
to establish a continuity of symptoms since service.

Furthermore, the Veteran's private dermatologist stated in 
the November 2008 letter that the Veteran was first treated 
in that office in 2006 and that the Veteran had a 35 year 
history of recurrent bullous/blistering dermatoses.  The 
physician's letter is somewhat equivocal as it does not 
specifically state that the Veteran's current skin condition 
is directly connected to active duty.  However, when 
considered in light of the competent testimony of the Veteran 
and the statements of his wife and son, the evidence is at 
least in equipoise.  As the record supports the conclusion 
that a skin condition began in service and has continued 
since, the evidence is in favor of finding a nexus between 
the current disabilities and service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Resolving reasonable doubt in the Veteran's favor, service 
connection for a skin disability is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).  



ORDER

Service connection for a skin condition, to include allergic 
hypersensitivity dermatitis, eczema, and chloracne, is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


